Citation Nr: 1705225	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  10-36 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2. Entitlement to an evaluation in excess of 10 percent for service-connected residuals, shell fragment wound of the left thigh.

3. Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel
INTRODUCTION

The Veteran had active duty service from July 1968 to July 1970.  The Veteran has been awarded a Purple Heart Medal, a Bronze Star Medal and a Combat Infantryman's Badge among his awards and decorations.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board notes that a brief procedural history of the Veteran's appeal is warranted.

The Veteran has been in receipt of a 10 percent evaluation for residuals, shell fragment wound left thigh, Muscle Group XIV, since July 18, 1970.

In January 2006, the Veteran filed a claim for an increased evaluation for his left thigh residuals as well as a claim of entitlement to service connection for PTSD. In an October 2006 rating decision, the RO granted the Veteran's claim for service connection for PTSD and awarded a 30 percent evaluation, effective the date of his claim, January 19, 2006. The 10 percent evaluation for his left thigh residuals was continued.

In May 2009, the Veteran filed a claim for increased evaluations for PTSD and left thigh residuals. A September 2009 rating decision continued the evaluations for PTSD as 30 percent disabling and left thigh residuals as 10 percent disabling.

In October 2009, the Veteran filed a notice of disagreement and also raised the issue of entitlement to a TDIU. A July 2010 statement of the case denied his claims for increased evaluations. 

In August 2010, the Veteran filed his VA Form 9, Appeal to Board of Veterans' Appeals. The Veteran also submitted a private opinion from his psychiatrist.

In July 2011, the RO increased the evaluation for PTSD from 30 to 50 percent, effective January 19, 2006. The RO also continued the 10 percent evaluation for residuals, shell fragment wound of the left thigh.

In September 2011, the Veteran filed an Application for Increased Compensation Based on Unemployability (VA Form 21-8940). In July 2013, the Veteran's claim for a TDIU was denied. He filed a notice of disagreement thereafter, and the Veteran's TDIU claim has since been incorporated into his appeal of increased evaluations for PTSD and residuals, shell fragment wound of the left thigh.  A separate 10 percent rating for scarring of the left thigh has been assigned, and is not at issue herein.

A June 2016 supplemental statement of the case denied the Veteran's claims. The supplemental statement of the case phrased the Veteran's PTSD claim as entitlement to an evaluation greater than 30 percent prior to January 19, 2006 and in excess of 50 percent thereafter. The Board finds that such phrasing is unnecessary, and has since re-characterized the issue as entitlement to an initial disability evaluation in excess of 50 percent for PTSD, which is reflected on the title page of this decision as the grant of 50 percent was effective the date of service connection.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 


FINDINGS OF FACT

1. During the appeal period, the Veteran's PTSD was not manifested by occupational and social impairment with deficiencies in most areas.

2. Residuals, shell fragment wound of the left thigh to include scar have not been productive of moderately severe injury to muscle group XIV.

3. The preponderance of the evidence is against finding that the Veteran is unable to obtain and maintain substantially gainful employment due solely to his service-connected disabilities.


CONCLUSIONS OF LAW

1. During the appeal period, the criteria for a disability evaluation in excess of 50 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.130, Diagnostic Code 9411 (2015).

2. The criteria for an evaluation in excess of 10 percent for residuals, shell fragment wound of the left thigh, Muscle Group XIV, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.73, Diagnostic Code 5314.

3. The criteria for a TDIU caused by service-connected disabilities have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.340, 4.1, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits. See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2015). VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. The Veteran has been provided satisfactory and timely VCAA notice in advance of the rating decisions on appeal.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations. Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4. The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. All reasonable doubt as to the degree of disability will be resolved in favor of the claimant. 38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14 (2015); Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

While it is necessary to consider the complete medical history of the Veteran's condition in order to evaluate the level of disability and any changes in condition, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Francisco v. Brown, 7 Vet. App. 55 (1994).

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.

Initial Evaluation in Excess of 50 Percent for PTSD

The Veteran contends that he is entitled to an initial evaluation in excess of 50 percent for PTSD. Such disability has been rated under 38 C.F.R. § 4.130, Diagnostic Code 9411. As discussed in the introduction, the Veteran's PTSD claim was initially evaluated as 30 percent disabling, but later increased to 50 percent disabling, effective the date of his claim.

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment or abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. Id.

A 100 percent evaluation is indicated where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013). Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. See Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004). Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a Veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration. Vazquez-Claudio, 713 F.3d at 118.

In assessing the evidence of record, it is important to note that the Global Assessment of Function (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV). A score of 31 to 40 is assigned where there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). A score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or coworkers). A score of 61-70 is indicated where there are some mild symptoms (e.g., depressed mood and mild insomnia or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

Based on the evidence presented, the Board finds that an initial disability evaluation in excess of 50 percent for PTSD is not warranted. A review of the record discloses that the Veteran's symptoms during this time frame are more characteristic of a disability picture that is contemplated by a 50 percent rating rather than that contemplated by a 70 percent rating or higher under Diagnostic Code 9411. Few of the type of criteria contemplated for a 70 percent rating or higher have been demonstrated.
 
As an initial matter, the Board notes that the Veteran has received VA and private treatment, some therapy, and prescription medications for his PTSD.

In March 2006, the Veteran completed a PTSD diagnostic interview. The Veteran's symptoms included feeling out of control and tense, as well as anxiety and difficulty sleeping. His GAF score was 55.

The Veteran was first afforded a VA examination in April 2006. The Veteran reported sleep disruption such as intermittent awakening, nightmares about his experiences in Vietnam, and waking in a sweat. He stated that his wife has told him about how he sometimes kicks and moans in his sleep. He stated that he sometimes awakens to check the windows and doors of his house. He also stated that war movies trigger more problems and that he has periods of time were he becomes irritable. He claimed that he did not hang around people who talk about the war because it makes him feel worse. The examiner noted that the Veteran was alert and oriented during his interview. He stated that the Veteran denied any suicidal or homicidal ideation as well as auditory visual or tactile hallucinations. No ideas of reference paranoia or obsessive thoughts were detected. The Veteran's short and long term memory seemed to be intact. The examiner confirmed a diagnosis of PTSD due the Veteran's combat exposure in Vietnam. His GAF score was 68.

The Board observes several lay statements which describe that the Veteran's mood and behavior have worsened over time and that he has become more isolated and easily startled.

VA records from April 2009 indicate that the Veteran's psychiatric issues are treated with medication. The Veteran reported having difficulty sleeping along with complaints of anxiety. The Veteran denied any panic attacks and reported some volunteer work. Speech and thought processes were normal and concentration was intact. Judgement and insight were deemed fair.

The Veteran underwent a VA contract examination for PTSD in August 2009. The Veteran reported psychiatric symptoms of anxiety, nightmares, being easily startled, hypervigilance, panic attacks, paranoia, and avoidance of war-related media. He stated that he was divorced in 1976 and that he does not have meaningful social relationships with anyone except his brother. He enjoyed hobbies such as  wood-working and collecting antiques. Impairment of thought process or communication was negative, and the Veteran did not report any delusions or hallucinations. Inappropriate behavior and thoughts of violence were also negative. The Veteran was oriented as to person, place, and time. The Veteran stated that he worked for the post office until retirement in 2008. The examiner noted that the effects of the Veteran's PTSD cause occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks. The examiner remarked that the Veteran's symptoms seem to have remained stable since his previous examination. His GAF score was 61.

Subsequent VA medical records show ongoing psychiatric treatment but these reports do not indicate any change in the Veteran's PTSD symptoms. GAF scores ranged between 60 and 65. 

In June 2010, the Veteran's private psychiatrist, Dr. B.L., provided a thorough opinion of the Veteran's PTSD symptoms and medical history. Dr. B.L. stated that the Veteran's PTSD symptoms had progressively worsened over time so that the Veteran's should be evaluated as 50 percent disabling. He explained that the Veteran suffered from persistent anxiety, paranoia, and nightmares and remained socially isolated. Dr. B.L. opined that the Veteran's symptoms are severe enough to interfere with social and occupational functioning. 

The Veteran underwent another VA examination in May 2013. The Veteran continued to report difficulty establishing and maintain relationships. He reported anxiety and did not like being around groups of people. He stated that he retired from the post office 2008. The examiner noted that the Veteran is prescribed medication for his PTSD but no longer involved in therapy. The Veteran reported feeling down or sad once a week. His level of interest in things is reportedly low most days. The Veteran reported he gets 6-7 hours of sleep per night on average and does not feel rested upon awakening and complained of nightmares. He denied having any significant problems with memory, attention, and concentration. He also denied current suicidal or homicidal ideation. He denied having hallucinations or panic attacks. He reported that he has no major problems with hygiene or self-care. 
The Veteran's PTSD symptoms were characterized as causing occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during significant stress, or; symptoms controlled by medication. His GAF score was 70.

The Veteran was afforded an additional VA examination in April 2016. The Veteran reported that he remained divorced and lives alone. He stated that he remains in touch with his children. He also stated that he enjoys wood-working. The Veteran stated that although he has no friends, he was open to finding new ones. He stated that he sometimes become very nervous or anxious around large groups of people or in busy stores. The examiner noted that the Veteran is still prescribed medication for his PTSD symptoms. His symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, and disturbances of motivation and mood. The Veteran's PTSD symptoms were again characterized as causing occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during significant stress, or; symptoms controlled by medication.

The above findings, to include the lay statements of record, treatment records and the VA examinations, justify no more than a 50 percent rating during this appeal period. Although the Veteran has consistently reported nightmares that interfere with his sleeping habits, anxiety, and isolation, the above demonstrates that he can maintain effective and normal relationships, particularly with his close family members. The Veteran also stated that he was open to establishing new friendships. The VA examinations revealed that the Veteran's orientation, appearance, personal hygiene, behavior, communication, speech, judgment, and abstract thinking were all within normal limits. The Board notes that while the Veteran reported some irritability and anger issues, during the same examinations, the examiners found that Veteran posed no threat of danger to himself or others. Although they had the opportunity to do so, the VA examiners did not conclude that the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment thinking and/or mood.

The Board also observes the Veteran's VA and private treatment records for the above time period. However, it appears that the Veteran's PTSD medication has been effective at treating his symptoms. Moreover, it does not appear that the Veteran is engaged in therapy sessions. The Veteran has also reported hobbies such as collecting antiques and wood-working.

For the reasons stated above and given the absence of symptoms during this period such as obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; and given the absence of an inability to establish and maintain effective relationships, the Board finds against a 70 percent rating for the appeal period. 

It is well to note that while an examiner's classification of the level of a psychiatric impairment, by words or by a GAF score, is to be considered, that classification is not determinative of the percentage disability rating to be assigned. 38 C.F.R. § 4.126 (2015). Here, according to the evidence of record, the Veteran's GAF score has ranged from 55 to 70, denoting mild to moderate symptoms. In the view of the Board and the above discussed medical evidence, when taken as a whole, the GAF score is consistent with the Veteran's PTSD symptomatology and assigned 50 percent rating for the relevant period.

The Board finds that the Veteran has been competent and credible when reporting his symptoms during this time. The medical and lay evidence, however, establish that there is some occupational and social impairment with reduced reliability and productivity. The manifestations, even when accepted as credible, do not establish occupational and social impairment with deficiencies in most areas. Although the Veteran reports some social and occupational impairment, problems with sleep disturbance, avoidance of crowds, anxiety, and irritability, such symptoms do not warrant a 70 percent evaluation or higher when all the other manifestations are considered during this period.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In sum, the Veteran's PTSD symptoms are more characteristic of a disability picture that is contemplated by a 50 percent rating. Neither the lay or credible medical evidence shows his symptoms meet the level required for a 70 percent evaluation or higher. Accordingly, the claim for an initial disability evaluation in excess of 50 percent for PTSD is denied. 

Residuals, Shell Fragment Wound of the Left Thigh

The Veteran appeals the denial of a rating higher than 10 percent for residuals, shell fragment wound of the left thigh, Muscle Group XIV.

Muscle injuries are evaluated pursuant to the criteria at 38 C.F.R. §§ 4.55, 4.56, and 4.73 (2015). For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions. 38 C.F.R. § 4.55(b). The specific bodily functions of each group are listed at 38 C.F.R. § 4.73. 

The severity of the muscle disability is determined by application of criteria at 38 C.F.R. § 4.56. First, an open comminuted fracture with muscle or tendon damage will be rated as severe, unless (for locations such as the wrist or over the tibia) the evidence establishes that the muscle damage is minimal. 38 C.F.R. § 4.56(a). A through and through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged. 38 C.F.R. § 4.56(b). For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement. 38 C.F.R. § 4.56(c). 

Under Diagnostic Codes 5301 to 5323, muscle injury disabilities are rated as slight, moderate, moderately severe, or severe according to criteria based on the type of injury, the history and complaint, and objective findings. 38 C.F.R. § 4.56(d). 

A slight muscle disability is one where the injury was a simple wound of muscle without debridement or infection. The service department record would show a superficial wound with brief treatment and return to duty. There would be healing with good functional results. There are no cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c). Objectively, there would be a minimal scar, with no evidence of fascial defect, atrophy, or impaired tonus. There would be no impairment of function, or metallic fragments retained in muscle tissue. 

A moderate muscle disability is one where the injury was either through and through, or a deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without the effect of high velocity missile, residuals of debridement, or prolonged infection. The service department record (or other evidence) would show in service treatment for the wound. There would be a consistent complaint of one or more of the cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c) , particularly a lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles. Objectively, the entrance (and if present, exit) scars would be small or linear, indicating short track of missile through muscle tissue. Some loss of deep fascia or muscle substance, or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side would be present. 

A moderately severe muscle disability is one where the injury was either through and through, or a deep penetrating wound by a small high velocity missile or large low velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intramuscular scarring. The service department record (or other evidence) would show hospitalization for a prolonged period for treatment of the wound. There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), and, if present, an inability to keep up with work requirements. Objectively, the entrance (and if present, exit) scars would indicate the track of missile through one or more muscle groups. There would be indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side. Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment. 

A severe muscle disability is one where the injury was either through and through, or a deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or one with a shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intramuscular binding and scarring. The service department record (or other evidence) would show hospitalization for a prolonged period for treatment of the wound. There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), which would be worse than that shown for moderately severe injuries, and, if present, an inability to keep up with work requirements. Objectively, there would be ragged, depressed and adherent scars, indicating wide damage to muscle groups in the missile track. Palpation would show loss of deep fascia or muscle substance, or soft flabby muscles in the wound area. Muscles would swell or harden abnormally in contraction. Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side would indicate severe impairment of function. If they happen to be present, the following would also be signs of severe muscle injury: (A) x-ray evidence of minute multiple scattered foreign bodies indicating intramuscular trauma and explosive effect of missile. (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle. (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests. (D) Visible or measurable atrophy. (E) Adaptive contraction of an opposing group of muscles. (F) Atrophy of muscle groups not in track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle. (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10 (2015). 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2015) are for consideration. See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2015).

The Veteran appeals the denial of an evaluation higher than 10 percent for residuals, shell fragment wound of left thigh. His disability is rated under the criteria of Diagnostic Code 5314, muscle group XIV. As discussed above, his left thigh residuals have been evaluated as 10 percent disabling since July 18, 1970. The Board notes that a July 2013 rating decision granted service connection for scar, residual shell fragment wound, left thigh, with an evaluation of 10 percent, effective September 13, 2011.

Service treatment records reveal that the Veteran sustained a shell fragment wound to the left thigh in September 1969.  This was described as a side but superficial wound and the Veteran was able to ambulate.  The wound was initially debrided and left open.  There was subsequently sutured and reportedly healing well.  He was able to ambulate well and was released the beginning of October 1969.  There was no showing of artery or nerve involvement noted in the treatment records.  An 
X-ray in February 1970 revealed a fragment remaining in the soft tissues of the thigh.

The Veteran underwent a VA examination in April 2006. The examiner noted that the Veteran sustained a shell fragment to his left thigh in September 1969. The Veteran complained of a sharp pain at the site of the left thigh injury which comes and goes. He reported that it is not bad enough for him to have to take any medications or pain pills. He complained of daily pain. The Veteran denied any difficulty walking or postural abnormalities. He also denied any difficulty with his left hip or knee function and any injury to the bones nerves, or vascular structures. The examiner noted a horizontal scar at the proximal left anterolateral region of the thigh which was 3.5 inches long and 2.5 inches wide. It was described as flesh colored, superficial without skin breakdown, ulceration, or keloid formation. There was also no adherence to underlying structures and no defect in the underlying muscles. The examiner noted that the left hip and knee joints move well without pain or swelling He noted that the left knee range of motion reveals normal flexion at 0 to 140 degrees and extension was normal at 0 degrees. Range of motion of the left hip were also all within normal limits. The strength of the hip flexors and knee extensors which corresponds to the muscle groups were normal. There was no swelling, redness, or tenderness of the left thigh. Sensation to light touch and pin prick were intact. No foreign bodies were identified on x-ray. The examiner diagnosed status post superficial shell fragment injury of the left thigh with no sequelae.

The Veteran's VA treatment records reveal additional complaints of pain associated his left thigh shrapnel injury. For example, in February 2009, a report revealed ambulation with a normal gait. Muscle strength was 5/5. An April 2009 assessment revealed complaints of residual intermittent muscle spasms of the left thigh. The physical examination revealed a left thigh scar. Treatment included medication, heat therapy, and acupuncture. X-rays revealed a punctate radiopacity in the soft tissue possibly representing a tiny foreign body or artifact. There were no acute osseous abnormalities.

A July 2009 VA contract examination revealed complaints of flare up with walking, sitting down, and standing. A sharp discomfort of the thigh and muscle pain was endorsed. The physical examination revealed there was no tendon, bone, nerve, or joint damage. A 4 inch scar of the left thigh, which was not painful upon examination, was noted. Strength of muscle groups XIV and II was rated as a 4 or good. X-rays of the left thigh were normal. An impression of a left thigh shell fragment wound with residual scar was listed. 

Additional VA treatment records demonstrate that the Veteran's muscle strength is good with no evidence of bone, nerve, or joint damage. Additional diagnostic testing was normal. 

The Veteran received another VA examination in May 2013. The Veteran complained of intermittent pain in his left thigh. The examiner noted that the Veteran's muscle injury did not impact muscle substance or function. Muscle strength testing of the left knee was normal. It was noted that the Veteran had a scar associated with his left thigh injury.

Another VA examination was performed in April 2016. The Veteran continued to report pain in his left thigh. The examiner again remarked that the Veteran's thigh injury did not impact muscle substance or function. Muscle strength testing was normal. The examiner commented that that the Veteran's left thigh injury and symptoms remained unchanged since the previous examination. The injury did not impact the Veteran ability to function in an occupational environment. 

Based on the evidence of record, the Board finds against the claim for an increased evaluation. To that end, moderately severe wounds consist of a through-and-through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, as well as intermuscular scarring. There must be evidence in the file showing hospitalization for a prolonged period for treatment of the wound, a record of consistent complaint of cardinal signs and symptoms of muscle disability, and if present, evidence of inability to keep up with work requirements. 

Here, examinations revealed the wound was not through and through, and the evidence shows normal muscle substance, function, and strength. There is also no motion of any joint limited by muscle disease or injury. While the Board acknowledges the Veteran's complaints of pain, the evidence does not reflect findings of loss of deep fascia or muscle substance, soft, flabby muscles in the wound area, adaptive contraction of an opposing group of muscles, or visible or measurable atrophy. Furthermore, the clinical evidence does not indicate that the Veteran had a lowered threshold of fatigue, impairment of coordination, or uncertainty of movement. Therefore, his symptoms are not shown to be moderately severe.

TDIU

For VA purposes, total disability exists when there is any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340 (2015).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, if a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 38 C.F.R. § 4.16(a). This regulation provides that consideration of such a rating is warranted if a Veteran has one service-connected disability rated 60 percent or more or, if there are two or more such disabilities, there must be at least one that is rated 40 percent or more, with the remaining disabilities combining to 70 percent or more. Id.

Here, the Veteran is service-connected for PTSD, (50 percent disabling since January 19, 2006), shell fragment wound, left thigh, (10 percent disabling since July 18, 1970), residuals of shell fragment wound forehead, previously rated as residuals of shell fragment wound, left upper arm and forehead (0 percent disabling from July 18, 1970 and 10 percent disabling since September 13, 2011), scar, residual shell fragment wound, left thigh (10 percent disabling since September 13, 2011), and residuals, previously rated as residuals of shell fragment wound, left upper arm and forehead under Diagnostic Code 7805 (0 percent disabling since July 18, 1970). His combined disability rating is 60 percent, effective January 19, 2006. He is thus not eligible for entitlement to a TDIU on a schedular basis, because there is no single disability rated 60 percent, and the ratings do not combine to 70 percent.

Entitlement to a TDIU is warranted under 38 C.F.R. § 4.16(b) regardless of the Veteran's disability ratings where the service-connected disabilities alone render him unemployable. The Board cannot grant a total disability rating based on individual unemployability under 38 C.F.R. § 4.16(b) in the first instance, but must consider whether a remand for the AOJ to refer the case to the Under Secretary for Benefits or the Director of Compensation is warranted. Bowling v. Principi, 15 Vet. App. 1, 10 (2001). For the following reasons, the Board finds that a remand to refer is not warranted.

According to the Veteran's September 2011 VA Form 21-8940, his PTSD and shell fragment wound caused him to retire from the postal service in June 2008, after 38 years of employment. He claimed that his disabilities first impacted his employment in July 1970. The Veteran stated that his left thigh became very painful and he could not stand on his feet for prolonged periods. He also stated that working around large groups of people caused him to get nervous or panic. The Veteran reported that the maximum amount he earned in one year as a mail handler was $61,809 in 1994. He did not report any education after high school.

In his previous VA examinations discussed above, the VA examiners consistently reported that the Veteran retired from the postal service in 2008. The Veteran's employment history was reported as unremarkable and there were no notable incidents of discipline or conflicts. The examiners noted that the Veteran's service-connected disabilities did not impact or limit his occupational functioning. The examiners were also of the opinion that the Veteran's service-connected disabilities did not preclude him from engagement in sedentary work. 

In April 2016, the postal service responded to a VA request for information. The postal service indicated that the Veteran filed for optional retirement in June 2008. 

The above evidence reflects that the Veteran's service-connected disabilities alone have not rendered the Veteran unable to obtain and maintain substantially gainful employment. Although the Veteran claims to have retired from the postal service due to his PTSD and left thigh pain, VA examination reports have repeatedly indicated he is able to perform sedentary work. 

After considering the totality of the record, the Board finds that the preponderance of the evidence reflects that the Veteran's service-connected disabilities alone have not precluded him from obtaining and maintaining substantially gainful employment. The benefit of the doubt doctrine is thus not for application and the claim must therefore be denied. 38 U.S.C.A. § 5107(b).
 
All Ratings Claims

The Board has also considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). The Board has found no section that provides a basis upon which to assign a higher disability rating for his disabilities. 

The discussion above reflects that the symptoms of the Veteran's disabilities are contemplated by the applicable rating criteria. The effects of his PTSD and left thigh residuals have been fully considered and are contemplated in the rating schedule. Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary. Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.



ORDER

Entitlement to an initial evaluation in excess of 50 percent for PTSD is denied.

Entitlement to an evaluation greater than 10 percent for service-connected residuals, shell fragment wound of the left thigh is denied.

Entitlement to a total disability evaluation based upon individual unemployability (TDIU) due to service-connected disabilities is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


